MEMORANDUM **
Charles Alvin Fenderson appeals his conviction and sentence of twelve months and one day, following a conditional guilty plea to importing marijuana into the United States, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Fenderson contends that in light of Ap-prendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), 21 U.S.C. §§ 952 and 960 are facially unconstitutional. This contention is foreclosed by our decisions upholding these statutes despite Apprendi. See United States v. *801Varela-Rivera, 279 F.3d 1174, 1175 n. 1 (9th Cir.2002), and United States v. Mendoza-Paz, 286 F.3d 1104, 1109-10 (9th Cir. 2002).
Fenderson further contends that Ap-prendi requires the government to prove mens rea as to the type and amount of drug in order to sustain a conviction for unlawful importation of marijuana. We have recently rejected this argument in United States v. Carranza, 289 F.3d 634, 644 (9th Cir.2002), and do so here.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.